WR-83,719-01




                      No. _______________________
                                                                RECEIVED
                                                         COURT OF CRIMINAL APPEALS
                                IN THE                          8/11/2015
                                                           ABEL ACOSTA, CLERK
                   TEXAS COURT OF CRIMINAL APPEALS
                       SITTING AT AUSTIN, TEXAS
          _________________________________________________
               IN RE STATE OF TEXAS EX REL. MATT JOHNSON,
                                             RELATOR
                                    V.

                COURT OF APPEALS FOR THE TENTH DISTRICT,
                                           RESPONDENT
             ___________________________________________
                   A PETITION FOR WRIT OF MANDAMUS
                       CAUSE NO. 10-15-00235-CR
                FROM THE 10TH COURT OF APPEALS DISTRICT
                             WACO, TEXAS

                        CAUSE NO. 2015-1955-2
                FROM THE 54TH JUDICIAL DISTRICT COURT OF
                      MCLENNAN COUNTY, TEXAS
            ____________________________________________

   STATE'S MOTION TO FILE APPENDIX 5 BY HAND PURSUANT TO RULE 9.2
            ____________________________________________



     Relator, State of Texas, hereby moves this Court to file Appendix 5 to

his Petition for Writ of Mandamus enclosed here with by hand filing

through certified mail return receipt requested. Good cause exsists because

                                     1
it is a DVD containing multiple video files which are not in the required

format for electronic filing, making it difficult if not impossible to

electronically file.




                                            Respectfully Submitted,

                                            /s/ABELINO ‘ABEL’ REYNA
                                            ABELINO "ABEL" REYNA
                                            Criminal District Attorney
                                            McLennan County, Texas
                                            State Bar No. 2400087
                                            219 North 6th Street, Suite 200
                                            Waco, Texas 76701
                                            [Tel.] (254) 757-5084
                                            [Fax] (254) 757-5021
                                            [Email]
                                            abel.reyna@co.mclennan.tx.us




                                        2
                              Certificate of Service

      I certify that I caused to be served a true and correct copy of this motion
by electronic service or email or hand delivery on:

Respondent, 10th Court of Appeals Waco, Texas by hand delivery per request of
Chief Justice Tom Gray

Attorney, F. Clint Broden, for Real Party in Interest, Matthew Clendennen at
clint@texascrimlaw.com

Real Party in Interest, Judge Matt Johnson, 54th District Court, McLennan County
Texas at matt.johnson@co.mclennan.tx.us

DATE: 8/11/15                                 /S/ ABELINO ‘ABEL’ REYNA
                                              ABELINO ‘ABEL’ REYNA




                                          3